                                                     "USDC SD:\\
                                                      DOCUMENT
                                                     FlECTRO~ICALT Y FILED
UNITED STATES DISTRICT COURT
                                                      uoc #: _ _ ___,~-+---                     1
SOUTHERN DISTRICT OF NEW YORK
                                                      DA TE FILE D:___.::::S.......f_/           2_0___
                                                                                     1.:.....,'/ . _


JIAFANG CHI,

                               Plaintiff,         19 Civ. 5698            (LLS)

                 - against -                               ORDER

TANG PAVILION,

                               Defendant.

     It having been reported to the court that this action is

settled, it is

     ORDERED, that this action is dismissed with prejudice but

without costs; provided, however, that within thirty days of the

date of this order either party may apply by letter for

restoration of the action to the court's calendar.

     So ordered.

Dated:    New York, New York
          March 19, 2020

                                             lo~      l . Jf..,.,f,,_.
                                            LOUIS L. STANTON
                                                U.S.D.J.
